DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Miller et al. (US 10,922,408) disclose a charging device (abstract) but fails to explicitly disclose a charging module, including: a second electrical connecting port disposed in the opening and moveable between a first position and a second position; a third electrical connecting port connected to a power source having a power; and a circuit assembly electrically connected to the third electrical connection port to input therefrom the power to the circuit assembly, configured to provide and control a charging voltage, and electrically connected to the second electrical connecting port to output the charging voltage; and an operating module mechanically coupled with the second connecting port, and including an operating portion controlling the second electrical connecting port to move between the first position and the second position for forming a separation from or a connection with the first electrical connecting port, wherein when the physiological signal transmitter is placed on the bearing surface and in a first operating state, the operating module moves the second electrical connecting port from the first position to the second position for electrically connecting the second electrical connecting port to the first electrical connecting port. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scanlon (US 5,853,005) discloses acoustic monitoring system.
Rademaker (US 2005/0215870) discloses system for monitoring……..positions.
Jennings (US 2014/0121792) discloses arena baseball game system.
Provenzano (US 2018/0103859) discloses systems….patient monitoring.
Miller et al. (US 10,922,408) discloses portable power charger with wireless and direct charging connectivity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





DP
January 22, 2022

                                                                   /DANIEL PREVIL/                                                                   Primary Examiner, Art Unit 2684